Fourth Court of Appeals
                                San Antonio, Texas
                                    October 28, 2015

                                   No. 04-15-00507-CV

                     ESTATE OF SHIRLEY L. BENSON, Deceased,

                     From the Probate Court No 2, Bexar County, Texas
                           Trial Court No. 155,572 & 155,572-A
                         Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
       The Appellant’s Second Unopposed Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on November 20, 2015. No more extension of time will
be allowed.


                                                _________________________________
                                                Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court